Citation Nr: 1620537	
Decision Date: 05/19/16    Archive Date: 05/27/16

DOCKET NO.  14-16 473	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for kidney cancer. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Biggins, Associate Counsel


INTRODUCTION

The Veteran had active duty service from May 1962 to November 1982.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

This appeal was previously before the Board in September 2015.  The appeal was remanded to obtain private treatment records from Dr. Loveless.  As discussed below, the requested development was substantially complied with and the claim is ready for appellate review.  See Stegall v. West, 11 Vet. App. 268 (1998). 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

Kidney cancer was not manifested during service or within one year of service; the preponderance of the evidence is against a finding that the Veteran's kidney cancer is related to an event, injury, or disease in service, to include as due to presumed herbicide exposure in service.  


CONCLUSION OF LAW

Kidney cancer was not incurred in or aggravated by active service, nor may it be presumed to have been incurred therein.  38 U.S.C.A. §§ 1110, 1131, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307(a)(6), 3.309 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist 

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).  Proper notice was provided in an October 2011 letter.  

With regard to the duty to assist, the claims file includes service treatment records (STRs), private treatment records, VA treatment records, and the statements of the Veteran in support of his claim.  Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.

The Veteran was not afforded a VA examination for the claim on appeal.  In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to the Veteran's claim for service connection, there are four factors for consideration.  These four factors are: (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the Veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim. 38 U.S.C.A. § 5103A(d) and 38 C.F.R. § 3.159(c)(4). 

With respect to the third factor above, the Court of Appeals for Veterans Claims (Court) has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the Veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Board concludes a VA examination with respect to the Veteran's claim for service connection for kidney cancer is not needed because the only evidence indicating such disability is related to service is his own general, conclusory lay statements.  He asserts his kidney cancer is related to herbicide exposure in Vietnam.  However, there is no competent medical evidence of record indicating a nexus between the Veteran's kidney cancer and service, including his presumed exposure to herbicides therein.  He has also not alleged a continuity of symptomatology since service.  As there is no indication of some causal connection by competent lay or medical evidence, an examination is not warranted.  See McLendon, supra.

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to the claim.  Essentially, all available evidence that could substantiate the claim has been obtained.

II.  Legal Criteria 

Applicable law provides that service connection will be granted if it is shown that the Veteran suffers from a disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury or disease in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Disabilities diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994). 

In order to establish service connection on a direct basis, the record must contain: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Certain chronic disabilities, such as malignant tumors, if manifest to a degree of 10 percent or more within one year after separation from active duty, may be presumed to have been incurred in, or aggravated by, active service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309. 

Entitlement to service connection on the basis of a continuity of symptomatology after discharge under 38 C.F.R. § 3.303(b) is only available for the specific chronic diseases listed in 38 C.F.R. § 3.309(a), to include cancer.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Veterans who, during active service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed to an herbicide agent [to include Agent Orange], unless there is affirmative evidence of non-exposure.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307.  With regard to disabilities a veteran attributes to exposure to Agent Orange, the law provides that service connection may be presumed for certain diseases enumerated by statute and regulations that become manifest within a particular period, if any such period is prescribed.  Kidney cancer, however, is not a disease presumptively associated with Agent Orange herbicide exposure.

In the case of a Veteran who engaged in combat with the enemy in active service during a period of war, the VA shall accept as sufficient proof of service connection of any disease or injury alleged to have been incurred in or aggravated by such service satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence or aggravation in such service. 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d). 

The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a). 

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

III.  Kidney Cancer

The Veteran's private treatment records indicated he was originally diagnosed with kidney cancer in July 2003.  The Veteran has not alleged, and the evidence does not show, that his kidney cancer began in service or is the result of participation in combat.  38 U.S.C.A. § 1154(b). 

It is not in dispute that the Veteran served in Vietnam, and is entitled to a presumption that he was exposed to herbicides therein.  The regulations, however, do not provide presumptive service connection for kidney cancer based on exposure to Agent Orange.  38 C.F.R. §§ 3.307, 3.309.  The VA Secretary has determined that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See 59 Fed. Reg. 341 -346 (1994); see also 61 Fed. Reg. 57586 -57589 (1996).  Accordingly, presumptive service connection for kidney cancer based on exposure to Agent Orange is not warranted. 

Regardless, service connection for kidney cancer may be awarded based on a presumptive basis for chronic disease under 38 C.F.R. § 3.309(a), on a continuation of symptomatology under 38 C.F.R. § 3.303(b), or on a direct basis. 

The Veteran's endocrine system was noted as normal on June 1961 R.O.T.C., April 1962 enlistment, and September 1982 separation examinations.  

In response to the September 2015 Board remand the Veteran submitted a release of medical provider information for Dr. Loveless of the Summit Medical Center.  Records from Summit Medical Center including records from Dr. Loveless were obtained in December 2015.  These private treatment records show the Veteran had been diagnosed with renal cell carcinoma of the left kidney in July 2003.  A May 2010 clinic note from the Veteran's physician Dr. Landon (following the retirement of Dr. Loveless) noted the Veteran had a history of kidney cancer.  A December 2011 record showed a mass on the Veteran's kidney and noted "Differential diagnosis includes enlarging renal cell carcinoma, complex cyst or other neoplasm such as oncocytoma." 

A December 2012 VA Agent Orange examination report indicates the Veteran served in Vietnam and had a benign kidney tumor removed, but no etiology opinions were provided. 

In multiple statements, the Veteran has contended his kidney cancer was caused by his exposure to Agent Orange and other dioxins during his two tours in Vietnam. 

The Board finds that the evidence of record does not support a finding of service connection for kidney cancer.  The Veteran's kidney cancer was diagnosed in 2003, 20 years after his separation from service.  The Veteran does not assert and the evidence does not show that his kidney cancer began prior to 2003.  Therefore, entitlement to service connection for kidney cancer based on a continuation of symptomatology under 38 C.F.R. § 3.303(b) or on a presumptive basis for chronic disease under 38 C.F.R. § 3.309(a) is, therefore, not warranted. 

Additionally, the record does not contain any competent evidence, including medical or scientific evidence, that shows that his kidney cancer is related to his presumed exposure to Agent Orange.  The December 2012 VA Agent Orange examination report indicated the Veteran had a benign kidney tumor removed, but in no way related such disabilities to his military service or exposure to Agent Orange.  The Board has also considered the Veteran's statements attributing his kidney cancer to service, but the relationship between kidney cancer and service is a complex medical question that is beyond the scope of personal observation.  The evidence of record does not demonstrate that the Veteran has the requisite medical training, expertise, or credentials needed to render a diagnosis or a competent opinion as to medical causation.  Therefore, the Veteran is not competent to provide an opinion on the etiology of his kidney cancer.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1377 (2007).  

In the absence of any persuasive and probative evidence that the Veteran's kidney cancer is etiologically related to active service, service connection is not warranted and the claim must be denied.  The preponderance of the evidence is against the claim based on direct and presumptive theories of service connection, and the benefit-of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b).


ORDER

Entitlement to service connection for kidney cancer is denied.  



____________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


